Case 2:18-cv-13011-PDB-APP ECF No. 23 filed 06/26/19        PageID.145   Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KATHERINE PRUDEN,
                                                    Case No. 18-cv-13011

                                                    Paul D. Borman
                   Plaintiff,                       United States District Judge

v.

ENHANCED RECOVERY
COMPANY, INC.,


               Defendant.
___________________________________/

                            ORDER OF DISMISSAL

      On June 21, 2019 a Stipulation of Dismissal with Prejudice was entered in this

with each party to bear his or its own attorney’s fees and costs. (ECF No. 22)

Accordingly, it is ORDERED that the above matter is DISMISSED with prejudice

with each party to bear his or its own attorney’s fees and costs



                                       s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: June 26, 2019
